DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-15 of U.S. Patent No. 11,314,017 in view of Han et al (US 8,200,057 B2).
Current claims
US 11314017
Claim 1. An optical fiber comprising: a core portion made of glass; and a cladding portion made of glass, having a refractive index lower than the refractive index of the core portion, and positioned on an outer periphery of the core portion, wherein the cladding portion has an outer diameter smaller than 100 μm, and the core portion has a relative refractive-index difference of 0.32% to 0.40% with respect to the cladding portion, wherein the cladding portion includes a trench laver adjacent to the core portion, and the trench layer has a relative refractive-index difference equal to or larger than -0.1% and smaller than 0% with respect to the cladding portion except for the trench layer.
The leakage loss is a functional limitation that does not factor in allowability.  The current claims do not state the core diameter, but Han teaches a core portion (a) has a core diameter of 7 um to 10 μm (Table 1, a, Examples 3, 7).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the claim to include a core diameter in the claimed range as taught by Han with the motivation for doing so would have been to efficiently guide single modes.
1. An optical fiber comprising: a core portion made of glass; and a cladding portion made of glass, having a refractive index lower than the refractive index of the core portion, and positioned on an outer periphery of the core portion, wherein the cladding portion has an outer diameter smaller than 100 μm, the core portion has a relative refractive-index difference of 0.37% to 0.395%, the core portion has a core diameter of 7.6 μm to 8.3 μm, and the core portion has a leakage loss equal to or smaller than 0.001 dB/km at a wavelength of 1625 nm;
9. The optical fiber according to claim 1, wherein the cladding portion includes a trench layer adjacent to the core portion, and the trench layer has a relative refractive-index difference equal to or larger than −0.1% and smaller than 0% with respect to the cladding portion except for the trench layer.
Claim 2. The optical fiber according to claim 1, wherein the core portion has a core diameter of 7 μm to 10 μm.
Already a part of ranges claim 1
Claim 3: The optical fiber according to claim 1, wherein the core portion has a relative refractive-index difference of 0.335% to 0.375%, and the core portion has a core diameter of 8.2 μm to 9.2 μm.
Already a part of ranges claim 1
Claim 4 (Original): The optical fiber according to claim 1, wherein the core portion has a relative refractive-index difference of 0.37% to 0.395%, and the core portion has a core diameter of 7.6 μm to 8.3 μm.
Already a part of ranges claim 1
Claim 5: The optical fiber according to claim 1, wherein the cladding portion includes an adjacent region that is adjacent to the outer periphery of the core portion, and a non-adjacent region positioned on an outer periphery of the adjacent region, the adjacent region being interposed between the non-adjacent region and the core portion, and the adjacent region is made of pure silica glass.
2. The optical fiber according to claim 1, wherein the cladding portion includes an adjacent region that is adjacent to the outer periphery of the core portion, and a non-adjacent region positioned on an outer periphery of the adjacent region, the adjacent region being interposed between the non-adjacent region and the core portion, and the adjacent region is made of pure silica glass.
Claim 7: The optical fiber according to claim 5, wherein the non-adjacent region includes a trench layer having a refractive index lower than the refractive index of the adjacent region
4. The optical fiber according to claim 2, wherein the non-adjacent region includes a trench layer having a refractive index lower than the refractive index of the adjacent region.
Claim 8: The optical fiber according to claim 7, wherein b/a is equal to or larger than two where 2a represents a core diameter of the core portion and 2b represents an inner diameter of the trench layer.
5. The optical fiber according to claim 4, wherein b/a is equal to or larger than two where 2a represents a core diameter of the core portion and 2b represents an inner diameter of the trench layer.
Claim 9: The optical fiber according to claim 7, wherein b/a is equal to or larger than three where 2a represents a core diameter of the core portion and 2b represents an inner diameter of the trench layer.
6. The optical fiber according to claim 4, wherein b/a is equal to or larger than three where 2a represents a core diameter of the core portion and 2b represents an inner diameter of the trench layer.
Claim 10: The optical fiber according to claim 7, wherein the width of the trench layer, which is given as c - b, is 0.2 to 1 time larger than a where 2a represents a core diameter of the core portion, 2b represents an inner diameter of the trench layer, and 2c represents an outer diameter of the trench layer.
7. The optical fiber according to claim 4, wherein the width of the trench layer, which is given as c−b, is 0.2 to 1 time larger than a where 2a represents a core diameter of the core portion, 2b represents an inner diameter of the trench layer, and 2c represents an outer diameter of the trench layer.
Claim 11: The optical fiber according to claim 7. wherein the trench laver has a relative refractive-index difference equal to or smaller than -0.4% with respect to the adjacent region.
8. The optical fiber according to claim 4, wherein the trench layer has a relative refractive-index difference equal to or smaller than −0.4% with respect to the adjacent region.
Claim 13: The optical fiber according to claim 1, wherein the optical fiber has a mode field diameter of 8.6 pm to 9.5 μm at a wavelength of 1310 nm.
10. The optical fiber according to claim 1, wherein the optical fiber has a mode field diameter of 8.6 μm to 9.5 μm at a wavelength of 1310 nm.
Claim 14: The optical fiber according to claim 1, wherein the optical fiber has a bending loss equal to or smaller than 5.3x 10-3 dB/m at a wavelength of 1550 nm when bent at a diameter of 60 mm.
11. The optical fiber according to claim 1, wherein the optical fiber has a bending loss equal to or smaller than 5.3×10.sup.−3 dB/m at a wavelength of 1550 nm when bent at a diameter of 60 mm.
Claim 15: The optical fiber according to claim 1, wherein the optical fiber has a zero-dispersion wavelength of 1300 nm to 1324 nm and a dispersion slope equal to or smaller than 0.092 ps/nm2/km at the zero-dispersion wavelength.
12. The optical fiber according to claim 1, wherein the optical fiber has a zero-dispersion wavelength of 1300 nm to 1324 nm and a dispersion slope equal to or smaller than 0.092 ps/nm.sup.2/km at the zero-dispersion wavelength.
Claim 16: The optical fiber according to claim 1, wherein the optical fiber has a cable cutoff wavelength equal to or shorter than 1260 nm.
13. The optical fiber according to claim 1, wherein the optical fiber has a cable cutoff wavelength equal to or shorter than 1260 nm.
Claim 17: The optical fiber according to claim 1, wherein the optical fiber has a mode field diameter equal to or larger than 9.5 pm at a wavelength of 1550 nm.
14. The optical fiber according to claim 1, wherein the optical fiber has a mode field diameter equal to or larger than 9.5 μm at a wavelength of 1550 nm.
Claim 18: The optical fiber according to claim 1, wherein the optical fiber has a cable cutoff wavelength equal to or shorter than 1530 nm.
15. The optical fiber according to claim 1, wherein the optical fiber has a cable cutoff wavelength equal to or shorter than 1530 nm.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874